Citation Nr: 1100919	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to April 1977 
with an additional 13 years, 7 months of prior active duty 
service.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appellant seeks benefits as the Veteran's surviving spouse. 

In a May 2007 substantive appeal, the appellant requested a 
hearing before the Board by videoconference from the RO.  The 
appellant did not appear as scheduled in October 2008 with good 
cause not shown.  Therefore, the Board will proceed with review 
of the case as if the request for a hearing was withdrawn.  
38 C.F.R. § 20.704 (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran died in September 2005.  The cause of death listed on 
the death certificate was myocardial infarction as a consequence 
of congestive heart failure and pneumonia.  The RO received the 
appellant's claims for Dependency and Indemnity Compensation 
(DIC) in October 2005.  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's death, 
VA must provide notice tailored to the claim.  The notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The RO provided notice in January 2006 that did not meet the 
requirements.  The notice did not provide a listing of the 
disorders for which the Veteran was service-connected at the time 
of his death, the criteria for determination of a primary or 
contributing cause of death, or the requirements to substantiate 
a claim for service connection for a condition not yet service 
connected.  Therefore, an adequate notice is required.  

Service treatment records showed that the Veteran had a grade 
II/VI systolic heart murmur in January 1977.   In May 1977, one 
month the Veteran's military retirement, a VA physician evaluated 
an electrocardiogram and diagnosed primary cardiomyopathy.   In 
October 1977, the RO granted service connection for primary 
cardiomyopathy, effective the day following retirement.   

In September 2001, the Veteran's private physician noted that an 
electrocardiogram obtained in 2000 showed aortic stenosis.  The 
physician continued to list this disorder in the Veteran's 
history for the next four years and ordered periodic monitoring.  
The latest record of medical care prior to the Veteran's death 
was an examination report from this physician in August 2005.  
The physician continued to note a history of mild aortic stenosis 
but that the Veteran was substantially asymptomatic with normal 
left ventricular function.  

The Veteran died in a private hospital one month later.  Records 
of medical care leading to his death are relevant to his medical 
status and cause of death but have not been obtained.  Although 
the appellant contends that the Veteran's myocardial infarction 
and congestive heart failure are related to the service-connected 
primary cardiomyopathy, no medical opinion on this relationship 
has been obtained.  The medical evidence of record is 
insufficient to issue a decision on the claim.  38 C.F.R. § 3.159 
(c)(4)(2010).  
Furthermore, for claims received by VA or pending on or after 
August 31, 2010, ischemic heart disease was added to the list of 
diseases associated with exposure to certain herbicide agents.  
Ischemic heart disease includes, but is not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm), coronary bypass surgery; and stable, 
unstable and Prinzmetal's angina).  The term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease.  38 C.F.R. § 3.309 (e) (2010). 

The Veteran's Report of Separation from Active Duty (DD-214) 
showed that the Veteran reenlisted in the U.S. Navy at Da Nang, 
Republic of Vietnam in October 1970, strongly suggesting that the 
Veteran was present in the land area or inland waters of Vietnam.  
Therefore, recovery of all service personnel records is necessary 
to determine if the Veteran can be presumed to have been exposed 
to herbicide.   

If exposure to herbicide is confirmed, a medical opinion is 
necessary to determine if the Veteran's causes of death from 
myocardial infarction and congestive heart failure are components 
or manifestations of ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative with notice that includes 
(1) a statement of the conditions for which 
a Veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  

2.  Request from the appellant 
authorization to obtain records of the 
Veteran's care from his private physicians 
and from the private hospital from August 
2005 to the date of his death in September 
2005.  If so authorized, request the 
relevant records and associate any records 
received with the claims file. 

3.  Then, provide the claims file to an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note the review in a 
report.   Request that the physician 
provide an opinion whether a primary or 
contributing cause of death was related to 
service-connected primary cardiomyopathy or 
ischemic heart disease.  The physician 
should include in the opinion an 
explanation of the terms "primary 
cardiomyopathy," "aortic stenosis," 
whether these terms are included in the 
generally accepted definition of "ischemic 
heart disease," and how they may apply, if 
at all, to the Veteran's causes of death.  

4.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for service 
connection for the cause of the Veteran's 
death.  If the benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.   

The purposes of this remand are to assist the appellant with the 
development of her claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

